Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (“Agreement”) is made effective as of April
14, 2008, (the “Effective Date”) by and between SCOLR Pharma, Inc. (“Company”)
and Stephen J. Turner (“Executive”).
 
The parties agree as follows:
 
1. Employment.  Company hereby employs Executive, and Executive hereby accepts
such employment, upon the terms and conditions set forth herein.
 
2. Duties.
 
2.1 Position.  Executive is employed as Vice President of Research and
Development and Chief Technical Officer and shall have the duties and
responsibilities assigned by Company’s Chief Executive Officer, both upon the
Effective Date and as may reasonably be assigned from time to time.  Executive
shall perform faithfully and diligently all duties assigned to
Executive.  Company reserves the right to modify Executive’s position and duties
at any time in its sole and absolute discretion, provided that the duties
assigned are consistent with the position of a senior executive and that
Executive continues to report to the Chief Executive Officer.
 
2.2 Best Efforts/Full-time.  Executive will expend Executive’s best efforts on
behalf of Company, and will abide by all policies and decisions made by Company,
as well as all applicable federal, state and local laws, regulations or
ordinances.  Executive will act in the best interest of Company at all
times.  Executive shall devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties for Company.
 
2.3  Work Location.  Executive’s principal place of work shall be in Bellevue,
Washington, or such other location as the parties may agree upon from time to
time.
 
3. At-Will Employment Relationship.  Executive’s employment with Company is
at-will and not for any specified period and may be terminated, with or without
cause, by either Executive or Company, except as otherwise specified in Section
7 below.  No representative of Company, other than an authorized representative,
has the authority to alter the at-will employment relationship.  Any change to
the at-will employment relationship must be by specific, written agreement
signed by Executive and a designated representative of Company.  Nothing in this
Agreement is intended to or should be construed to contradict, modify or alter
this at-will relationship.
 
4. Compensation.
 
4.1 Base Salary.  As compensation for Executive’s performance of Executive’s
duties hereunder, Company shall pay to Executive as an initial base salary of
Two Hundred Fifty-two Thousand Eight Hundred Dollars ($252,800) per year (the
“Base Salary”), payable in accordance with the normal payroll practices of
Company, less required deductions for state and federal withholding tax, social
security and all other employment taxes and payroll deductions.  In the event
Executive’s employment under this Agreement is terminated by either party, for
any reason, Executive will be paid the Base Salary, prorated to the date of
termination.
 
4.2 Incentive Compensation.  Executive will be eligible to receive annual
corporate performance bonuses in accordance with Company’s management incentive
plan, should Company adopt one, or else in accordance with the terms of this
Agreement.  Executive shall be eligible to receive an
 
 
Executive Employment Agreement – S. Turner
April 14, 2008
 
1

--------------------------------------------------------------------------------

 
annual discretionary bonus of up to thirty-five percent (35%) of Executive’s
Base Salary based on the achievement of targeted corporate and individual
performance goals and objectives agreed on by Executive and Company.
 
4.3 Performance and Salary Review.  Company will periodically review Executive’s
performance on no less than an annual basis.  Adjustments to Executive’s salary
or other compensation, if any, will be made by Company in its sole and absolute
discretion.
 
5. Benefits.  Executive will be eligible for all customary benefits generally
available to executive employees of Company, subject to the terms and conditions
of Company’s applicable benefit plan documents and policies.  Company reserves
the right to change or eliminate the benefits on a prospective basis, at any
time, effective upon notice to Executive.
 
6. Business Expenses.  Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company.  To obtain reimbursement, expenses must be
submitted promptly, with appropriate supporting documentation, in accordance
with Company’s policies.
 
7. Termination of Executive’s Employment.
 
7.1 Voluntary Termination by Executive.  Executive may voluntarily terminate
Executive’s employment at any time on thirty (30) days’ advance written notice
to Company, provided that Company may, in its sole discretion, elect to waive
all or any part of such notice period.  In the event of Executive’s employment
is terminated in accordance with this Section 7.1, Executive shall be entitled
to receive only the Base Salary then in effect, prorated to the date of
termination, and any amounts earned and payable pursuant to Sections 5 and 6,
including any accrued but unused vacation (collectively, the “Standard
Entitlements”), and no other amounts.  For purposes of this Section 7.1, “Base
Salary” means the salary, excluding any bonus or any other additional
compensation or benefits, payable to Executive for the services rendered to
Company at the time of termination.  All other Company obligations to Executive
pursuant to this Agreement will become automatically terminated and completely
extinguished and Executive will not be entitled to receive the Severance Package
described in Section 7.3.
 
7.2 Termination for Cause by Company.  Company may terminate Executive’s
employment immediately at any time for Cause (as defined below).  In the event
that Executive’s employment is terminated for Cause, Executive shall be entitled
to receive only the Standard Entitlements, and no other amounts.  For purposes
of this Section 7.2, “Base Salary” means the salary, excluding any bonus or any
other additional compensation or benefits, payable to Executive for the services
rendered to Company at the time of termination.  All other Company obligations
to Executive pursuant to this Agreement will become automatically terminated and
completely extinguished and Executive will not be entitled to receive the
Severance Package described in Section 7.3.
 
For purposes of this Agreement, “Cause” is defined as: (a) Executive’s
conviction (or plea of guilty or nolo contendere) of fraud, embezzlement,
misappropriation, or any felony or any other act of moral turpitude; (b) acts or
omissions constituting gross negligence, recklessness or willful misconduct on
the part of the Executive with respect to Executive’s obligations to Company or
otherwise relating to the business of Company; (c) Executive’s failure or
inability to perform the essential functions of the position, with or without
reasonable accommodation, due to a mental or physical disability; (d)
Executive’s willful neglect of duties as determined in the sole and exclusive
discretion of Company; (e) Executive’s death; (f) Executive’s material breach of
this Agreement, Company’s Code of Conduct or Company’s Proprietary Information
and Invention Agreement; or (g) any similar or related act or failure to act
which is materially adversely injurious to Company.
 
 
Executive Employment Agreement – S. Turner
April 14, 2008
 
2

--------------------------------------------------------------------------------

 
7.3 Termination Without Cause by Company.  Company may terminate Executive’s
employment without Cause at any time on thirty (30) days’ advance written notice
to Executive, provided that Company may, in its sole discretion, elect to waive
all or any part of such notice period.  In the event of such termination, and
contingent on the satisfaction of the conditions outlined in Section 7.6 below
(the “Severance Conditions”), Executive will be paid the Standard Entitlements
and the Severance Package (defined below).  Executive will be paid the Standard
Entitlements for the duration of the required notice period, even if Company
elects to relieve Executive of Executive’s duties at an earlier time.  All other
Company obligations to Executive pursuant to this Agreement will be
automatically terminated and completely extinguished.
 
For purposes of this Agreement, the “Severance Package” shall include the
following:
 
(a) a severance payment equal to (i) 87.5% of Executive’s annual Base Salary in
effect on the date of termination, plus (ii) thirty-five percent (35%) of
Executive’s annual Base Salary in effect on the date of termination, less
required deductions, payable in lump sum on the first Company payday following
the satisfaction of the Severance Conditions;
 
(b) payment of the premiums required to continue Executive’s group health care
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”) for a period of twelve (12) months following the date of termination,
provided Executive elects to continue and remains eligible for such benefits and
does not become eligible for health coverage through another employer during
this period; and
 
(c) 100% acceleration of vesting, as of the termination date, of all of the
then-unvested equity awards under any employee benefit plan of Company held by
Executive at the time of such termination or resignation for Good Reason (as
defined below).
 
7.4 Voluntary Resignation by Executive for Good Reason Following a Change in
Control.  In the event that in connection with or within twelve (12) months
following a Change of Control (as defined below) Executive resigns for Good
Reason (as defined below), following thirty (30) days’ advance written notice to
Company, provided that Company may, in its sole discretion, elect to waive all
or any part of such notice period, Executive will be entitled to receive the
Standard Entitlements and the Severance Package, contingent on the satisfaction
of the Severance Conditions.  As long as Executive provides the required notice,
Executive will be paid the Standard Entitlements for the duration of the
required notice period, even if Company elects to relieve Executive of
Executive’s duties at an earlier time.  All other Company obligations to
Executive pursuant to this Agreement will become automatically terminated and
completely extinguished.
 
Executive will be deemed to have resigned for “Good Reason” if Executive resigns
within ninety (90) days after any of the following have occurred, without
Executive’s written consent: (a) Company reduces the level of Executive’s
responsibilities or changes Executive’s duties so that Executive’s duties are no
longer consistent with the position of a senior executive; (b) Company reduces
Executive’s Base Salary by more than ten percent (10%), unless such reduction is
made as part of, and is generally consistent with, a general reduction of senior
executives’ compensation; (c) Company relocates Executive’s principal place of
work to a location more than fifty (50) miles from the location specified in
Section 2.3; or (d) Company fails to assign the terms of this Agreement to any
successors contemplated in Section 16.1.  Notwithstanding the foregoing,
Executive’s resignation as a result of any of the foregoing conditions shall be
considered a Voluntary Termination by Executive (as described in Section 7.1)
unless Executive shall have provided written notification to Company of the
condition(s) allegedly constituting Good Reason and Company shall have failed to
correct such condition(s) within ten (10) days after Company’s receipt of such
notice.
 
 
Executive Employment Agreement – S. Turner
April 14, 2008
 
3

--------------------------------------------------------------------------------

 
7.5 Change In Control.
 
(a) 280G/Limitation of Payments and Benefits.    If, due to the benefits
provided under Sections 7.5 or 7.4, as applicable, Executive is subject to any
excise tax due to characterization of any amounts payable under such sections as
excess parachute payments pursuant to Section 4999 of the Internal Revenue Code
of 1986, as amended, and the regulations promulgated thereunder (collectively,
the “Code”), the amounts payable under such sections will be reduced (to the
least extent possible) in order to avoid any “excess parachute payment” under
section 280G(b)(1) of the Code.
 
(b) A “Change of Control” is defined as any one of the following occurrences:
 
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than a trustee or
other fiduciary holding securities of Company under an employee benefit plan of
Company, becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of the securities of Company
representing more than 50% of (A) the outstanding shares of common stock of
Company or (B) the combined voting power of the Company’s then-outstanding
securities;
 
(ii) the sale or disposition of all or substantially all of Company’s assets (or
any transaction having similar effect is consummated);
 
(iii) Company is party to a merger or consolidation that results in the holders
of voting securities of Company outstanding immediately prior thereto failing to
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of Company or such surviving entity
outstanding immediately after such merger or consolidation; or
 
(iv) the dissolution or liquidation of Company.
 
7.6 Conditions to Receive and Payment of Severance Package.  The Severance
Package pursuant to Sections 7.3 and 7.4, as applicable, will be paid provided
Executive satisfies all of the following conditions (the “Severance
Conditions”):
 
(a) Executive complies with all surviving provisions of this Agreement as
specified in Section 11.9; and
 
(b) Executive executes, at the time of Executive’s termination of employment and
within the same taxable year, or, if later, before the expiration of any
applicable statutory revocation period, a full general release, releasing all
claims, known or unknown, Executive may have against Company arising out of or
any way related to Executive’s employment or termination of employment with
Company.
 
7.7 Section 409A Compliance.  The parties intend for this Agreement either to
satisfy the requirements of Section 409A or to be exempt from the application of
Section 409A, and this Agreement shall be construed and interpreted
accordingly.  If this Agreement either fails to satisfy the requirements of
Section 409A or is not exempt from the application of Section 409A, then the
parties hereby agree to amend or to clarify this Agreement in a timely manner so
that this Agreement either satisfies the requirements of Section 409A or is
exempt from the application of Section 409A.
 
 
Executive Employment Agreement – S. Turner
April 14, 2008
 
4

--------------------------------------------------------------------------------

 
(a) Notwithstanding any provision in this Agreement to the contrary, in the
event Executive is a “specified employee” as defined in Section 409A, any
Severance Payment, severance benefits or other amounts payable under this
Agreement that would be subject to the special rule regarding payments to
“specified employees” under Section 409A(a)(2)(B) of the Code shall be delayed
by six months such that the first payment is made no earlier that the first date
of the seventh month following the date of Executive’s termination of employment
(or the date of Executive’s death, if earlier).
 
(b) To ensure satisfaction of the requirements of Section 409A(b)(3) of the
Code, assets shall not be set aside, reserved in a trust or other arrangement,
or otherwise restricted for purposes of the payment of amounts payable under
this Agreement.
 
(c) Company hereby informs Executive that the federal, state, local and/or
foreign tax consequences (including without limitation those tax consequences
implicated by Section 409A) of this Agreement are complex and subject to
change.  Executive hereby acknowledges that Company has advised Executive that
Executive should consult with Executive’s own personal tax or financial advisor
in connection with this Agreement and its tax consequences.  Executive
understands and agrees that Company has no obligation and no responsibility to
provide Executive with any tax or other legal advice in connection with this
Agreement.  Executive agrees that Executive shall bear sole and exclusive
responsibility for any and all adverse federal, state, local and/or foreign tax
consequences (including without limitation those tax consequences implicated by
Section 409A) of this Agreement, and fully indemnifies and holds Company
harmless therefor.
 
7.8 Taxes and Withholdings.  Company may withhold from any amounts payable under
this Agreement, including any benefits or severance pay, such federal, state,
local or international taxes as may be required to be withheld pursuant to
applicable law or regulations.
 
8. No Conflict of Interest.  During Executive’s employment with Company,
Executive must not engage in any work, paid or unpaid, that creates a conflict
of interest with Company.  Such work shall include, but is not limited to,
directly or indirectly competing with Company in any way, or acting as an
officer, director, employee, consultant, stockholder, volunteer, lender, or
agent of any business enterprise of the same nature as, or which is in direct
competition with, the business in which Company is now engaged or in which
Company becomes engaged during Executive’s employment with Company, as may be
determined by Company in its sole discretion.  If Company believes such a
conflict exists during Executive’s employment with Company, Company may take
corrective action, which may include asking Executive to choose either to
discontinue the other work or voluntarily resign from employment with Company.  
 
9. No Violation of Rights of Third Parties.  Executive represents that
Executive’s performance of this Agreement does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive prior to Executive’s employment with Company.  Executive
agrees not to disclose to Company, or induce Company to use, any confidential or
proprietary information or material belonging to any previous employers or
others.  Executive warrants that Executive is not a party to any other agreement
that will interfere with his full compliance with this Agreement.  Executive
further agrees not to enter into any agreement, whether written or oral, in
conflict with the provisions of this Agreement while such provisions remain
effective.
 
10. Confidentiality and Proprietary Rights.  Executive represents that Executive
has executed and agrees to abide by Company’s Employee Proprietary Information
and Invention Agreement, which is incorporated herein by reference.
 
 
Executive Employment Agreement – S. Turner
April 14, 2008
 
5

--------------------------------------------------------------------------------

 
11. Post-Termination Non-Competition.
 
11.1 Consideration For Promise To Refrain From Competing.  Executive agrees that
Executive’s services are special and unique, that Company’s disclosure of
confidential, proprietary information and specialized training and knowledge to
Executive, and that Executive’s compensation and benefits and severance, as
applicable, are partly in consideration of and conditioned upon Executive not
competing with Company.  Executive acknowledges that such consideration for
Executive’s services under this Agreement is adequate consideration for
Executive’s promises contained within this Section 11.
 
11.2 Promise To Refrain From Competing.  In exchange for the consideration
described in Section 11.1, Executive agrees that for the period of one (1) year
following the date Executive ceases to render services to Company, Executive
will not, in any capacity, either directly or indirectly, whether as a owner,
director, officer, manager, consultant, agent or employee: (i) be employed in
any enterprise which is engaged in the business of developing, licensing, or
selling technology, products or services which are directly competitive with the
Business of the Company (as described in Part I, Item 1 of the Company’s Annual
Report on Form 10-K filed with the U.S. Securities and Exchange Commission prior
to the termination date, which is incorporated herein by reference) or with any
technology, products or services being actively developed, with the bona fide
intent to market same, by the Company at the termination date or engaged in any
business that is directly competitive with the Business of the Company, or with
any business in which, to Executive’s knowledge, the Company is preparing to
engage, at the time the Executive’s employment with Company terminates
(“Restricted Business”).  Notwithstanding the foregoing, it shall not be a
violation of this paragraph if Executive performs services for a Restricted
Business that in no way relates to the Company’s primary focus on methods of
oral drug delivery; or (ii) make or hold any investment in any Restricted
Business, whether such investment be by way of loan, purchase of stock or
otherwise, provided that there shall be excluded from the foregoing the
ownership of not more than 1% of the listed or traded stock of any publicly held
corporation.  For purposes of this Section 11, the term “Company” shall mean and
include Company, any subsidiary or affiliate of Company, any successor to the
business of Company (by merger, consolidation, sale of assets or stock or
otherwise) and any other corporation or entity of which Executive may serve as a
director, officer or employee at the request of Company or any successor of
Company.
 
11.3 Reasonableness of Restrictions.  Executive represents and agrees that the
restrictions on competition, as to time, geographic area, and scope of activity,
required by this Section 11 are reasonable, do not impose a greater restraint
than is necessary to protect the goodwill and business interests of Company, and
are not unduly burdensome to Executive.  Executive expressly acknowledges that
Company competes on a nationwide basis and that the geographical scope of these
limitations is reasonable and necessary for the protection of Company’s trade
secrets and other confidential and proprietary information.
 
11.4 Reformation if Necessary.  In the event a court of competent jurisdiction
determines that the geographic area, duration, or scope of activity of any
restriction under this Section 11 and its subsections is unenforceable, the
restrictions under this section and its subsections shall not be terminated but
shall be reformed and modified to the extent required to render them valid and
enforceable.
 
12. Non-Solicitation.  Executive agrees that during the term of this Agreement
and for a period of one (1) year after the termination of this Agreement,
Executive will not, either directly or indirectly, separately or in association
with others, interfere with, impair, disrupt or damage Company’s
 
Executive Employment Agreement – S. Turner
April 14, 2008
 
6

--------------------------------------------------------------------------------

 
business by soliciting, encouraging or recruiting any of Company’s employees or
causing others to solicit or encourage or recruit any of Company’s employees to
discontinue their employment with Company.
 
13. Nondisparagement.  Upon termination of Executive’s employment relationship
hereunder, Company and Executive agree that, unless otherwise legally required
to do so, they will each at all times thereafter refrain from discussing the
circumstances relating to such termination and from disparaging, or describing
in a derogatory light, the performance, capabilities, services, business
practices, or ethics of the other (or of the officers, directors or controlling
shareholders of the other). This provision does not apply to statements made by
Executive to Executive’s immediate family or attorneys, or to statements made by
either party in legal proceedings in conjunction with legal actions to pursue
rights and/or remedies under this Agreement, or as otherwise required by law.
 
14. Right To Injunction/ Costs Of Enforcement.  Executive acknowledges that
Company will suffer immediate and irreparable harm that will not be compensable
by damages alone in the event Executive repudiates or breaches Sections 9,10 11,
12 or 13 or threatens or attempts to do so.  In the event of any such breach or
any threatened or attempted breach, Executive agrees that Company, in addition
to and not in limitation of any other rights, remedies or damages available to
it at law or in equity, shall be entitled to obtain temporary, preliminary and
permanent injunctions to prevent or restrain any such breach, and Company shall
not be required to post a bond as a condition for the granting of such relief.
 
15. Agreement to Arbitrate.  In the event of any dispute or claim relating to or
arising out of the employment relationship between Company and Executive or the
termination of that relationship (including, but not limited to, any claims of
wrongful termination or age, sex, race, disability or other discrimination),
Executive and Company agree that all such disputes shall be fully and finally
resolved by binding arbitration conducted before a single neutral arbitrator in
Seattle, Washington pursuant to the rules for arbitration of employment disputes
by the American Arbitration Association (available at www.adr.org).  This
agreement to arbitrate is subject to the Federal Arbitration Act.  The
arbitrator shall permit adequate discovery and is empowered to award all
remedies otherwise available in a court of competent jurisdiction.  Any judgment
rendered by the arbitrator may be entered by any court of competent
jurisdiction.  The arbitrator shall issue an award in writing and state the
essential findings and conclusions on which the award is based.  By executing
this Agreement, Executive and Company are both waiving the right to a jury trial
with respect to any such disputes.  Company shall bear the costs of the
arbitrator, forum and filing fees.  Each party shall bear its own respective
attorneys’ fees and all other costs, unless otherwise provided by law and
awarded by the arbitrator.  This arbitration agreement does not include claims
that, by law, may not be subject to mandatory arbitration.
 
16. General Provisions.
 
16.1 Successors and Assigns.  The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company.  Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.
 
16.2 Waiver.  Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.
 
16.3 Severability.  In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable
 
 
Executive Employment Agreement – S. Turner
April 14, 2008
 
7

--------------------------------------------------------------------------------

 
provision shall be deemed deleted, and the validity and enforceability of the
remaining provisions shall not be affected thereby.
 
16.4 Interpretation; Construction.  The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.  This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms.  Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.
 
16.5 Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of Washington.  Each
party consents to the jurisdiction and venue of the state or federal courts in
King County, Washington, if applicable, in any action, suit, or proceeding
arising out of or relating to this Agreement.
 
16.6 Notices.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given (i) by
personal delivery when delivered personally; (ii) by overnight courier upon
written verification of receipt; (iii) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (iv) by certified
or registered mail, return receipt requested, upon verification of receipt.  In
the case of Executive, mailed notices shall be addressed to the home address
which Executive most recently communicated to Company in writing.  In the case
of Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of the Board of Directors.
 
16.7 Survival.  Sections 7 (“Termination of Executive’s Employment”), 9 (“No
Violation of Rights of Third Parties”), 10 (“Confidentiality and Proprietary
Rights”), 11 (“Post-Termination Non-Competition”), 12 (“Non-Solicitation”), 13
(“Nondisparagement”), 14 (“Right to Injunction/ Costs of Enforcement” ), 15
(“Agreement to Arbitrate”), 16 (“General Provisions”) and 17 (“Entire
Agreement”) of this Agreement shall survive Executive’s employment by Company.
 
17. Entire Agreement.  This Agreement, including Company’s Employee Proprietary
Information and Invention Agreement incorporated herein by reference,
constitutes the entire agreement between the parties relating to this subject
matter and supersedes all prior or simultaneous representations, discussions,
negotiations, and agreements, whether written or oral.  This Agreement may be
amended or modified only with the written consent of Executive and an authorized
representative of Company.  No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.
 
 
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
Executive Employment Agreement – S. Turner
April 14, 2008
 
8

--------------------------------------------------------------------------------

 
 
THE PARTIES TO THIS EMPLOYMENT AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND
FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE
PARTIES HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
 
 
Dated: April 14, 2008                           /s/ Stephen J. Turner        
Stephen J. Turner
 
 
SCOLR PHARMA, INC.
 
 
Dated: April 14, 2008           By:   /s/ Daniel O. Wilds        
 
Name: Daniel O. Wilds
 
Its: President & CEO     
 
 
 
Executive Employment Agreement – S. Turner
April 14, 2008
9

--------------------------------------------------------------------------------